DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–11 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0388891 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04 June 2020 and 22 January 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: II-II' (e.g., FIG. 1), 74 (e.g., FIG. 2), and 75 (e.g., FIG. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY MODULE INCLUDING FIRST AND SECOND PLATES DISCHARGING HEAT GENERATED BY BATTERY CELL STACK.

The disclosure is objected to because of the following informalities:
The following reference character(s) are not mentioned in the description: II-II' (e.g., FIG. 1), 74 (e.g., FIG. 2), and 75 (e.g., FIG. 2).
Reference character 202 is referred to as a second sealing portion in paragraph [0122]. Reference character 202 is used to designate a sealing portion; and reference character 2022 is used to designate a second sealing portion. Reference character 2022 should be used to designate a second sealing portion in paragraph [0122].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other side of the battery cell stack" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "to discharge heat generated by the plurality of battery cells externally." It is unclear if the term "externally" is further limiting "discharge" or "generated."
Claim 1 recites the limitation "at least one first battery cell" in line 12. Claim 1 has previously recited the limitation "a plurality of battery cells" in line 2. It is unclear if "at least one first battery cell" is further limiting one of "a plurality of battery cells." If "at least one first battery cell" is further limiting one of "a plurality of battery cells," the number of battery cells required by claim 1 is at least two. However, if "at least one first battery cell" is not further limiting one of "a plurality of battery cells," the number of battery cells required by claim 1 is at least three.
Claim 1 recites the limitation "at least one second battery cell" in line 14. Claim 1 has previously recited the limitation "a plurality of battery cells" in line 2. It is unclear if "at least one second battery cell" is further limiting one of "a plurality of battery cells." If "at least one second battery cell" is further limiting one of "a plurality of battery cells," the number of battery cells required by claim 1 is at least two. However, if "at least one second battery cell" is not further limiting one of "a plurality of battery cells," the number of battery cells required by claim 1 is at least three. Therefore, the number of battery cells required by claim 1 is unclear.
Claim 2 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 2 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein the plurality of protrusions have one ends contacting any one surfaces of the plurality of battery cells on which the sealing portion is not disposed." Claim 1, which claim 3 is directly dependent, recites the limitation "a surface on which the sealing portion is not disposed." It is unclear if "any one surfaces of the plurality of battery cells on which the sealing portion is not disposed" recited in claim 3 are further limiting "a surface on which the sealing portion is not disposed" recited in claim 1.
Claim 4 is directly dependent from claim 3, is indirectly dependent from claim 1, and includes all the limitations of claims 1 and 3. Therefore, claim 4 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5–10 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 5–10 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a receiving portion." Claim 1, which claim 11 is directly dependent, recites the limitation "a receiving portion." It is unclear if "a receiving portion" recited in claim 11 is further limiting "a receiving portion" recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–4, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (US 2018/0337376 A1, hereinafter Jin).
Regarding claim 1, Jin discloses a battery module (FIG. 1, [0036]) comprising:
a battery cell stack (100) in which a plurality of battery cells (111) are stacked (FIG. 1, [0037]); and
a first plate (400) and a second plate (400) disposed on one side and the other side of the battery cell stack (100), respectively, to discharge heat generated by the plurality of battery cells (111) externally (FIG. 1, [0082]),
wherein the plurality of battery cells (111) include a receiving portion (I), and a sealing portion (S), partially disposed on an outer periphery of the receiving portion (I, [0044]), and
the battery cell stack (100) is provided, by alternately stacking, at least one first battery cell (110a) of which a surface on which the sealing portion (S) is not disposed faces the first plate (400), and at least one second battery cell (110b) of which a surface on which the sealing portion (S) is not disposed faces the second plate (400, [0047]).
Regarding claim 2, Jin discloses all claim limitations set forth above and further discloses a battery module:
wherein the plurality of battery cells (111) are stacked in a left-right direction and are disposed to be orthogonal to the first plate (400) and the second plate (400, [0083]).
Regarding claim 3, Jin discloses all claim limitations set forth above and further discloses a battery module:
wherein at least one of the first plate (400) and the second plate (400) comprises a plurality of protrusions protruding from one surface facing the battery cell stack (100, [0086]),
wherein the plurality of protrusions have one ends contacting any one surfaces of the plurality of battery cells (111) on which the sealing portion (S) is not disposed (FIG. 3, [0086]).
Regarding claim 4, Jin discloses all claim limitations set forth above and further discloses a battery module:
wherein the sealing portion (S) of the plurality of battery cells (111) is inserted into a receiving groove (410) disposed between the plurality of protrusions (FIG. 3, [0086]).
Regarding claim 10, Jin discloses all claim limitations set forth above and further discloses a battery module, further comprising:
a cooling device (500) coupled to at least one of external surfaces of the first plate (400) and the second plate (400, [0096]).
Regarding claim 11, Jin discloses all claim limitations set forth above and further discloses a battery module:
wherein a receiving portion (I) of the at least one first battery cell (110a) is stacked to face an entirety of a receiving portion (I) of the at least one second battery cell (110b, [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5–9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2018/0337376 A1) as applied to claim(s) 1 above, and further in view of Lee et al. (US 2017/0373289 A1, hereinafter Lee).
Regarding claim 5, Jin discloses all claim limitations set forth above, but does not explicitly disclose a battery module:
wherein the sealing portion is fixed by an adhesive member after a portion of the sealing portion is folded at least once.
Lee discloses a battery module (FIG. 2, [0041]) comprising a battery cell stack (100) in which a plurality of battery cells (110) are stacked (FIG. 2, [0043]); wherein the sealing portion (S) of the battery cell (110) is fixed by an adhesive member (B) after a portion of the sealing portion (S) is folded at least once (FIG. 3, [0095]) to improve the cooling performance (see battery pack, [0028]). Jin and Lee are analogous art because they are directed to battery modules. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the battery module of Jin with the adhesive member of Lee in order to improve the cooling performance.
Regarding claims 6–9, Jin discloses all claim limitations set forth above, but does not explicitly disclose a battery module:
wherein the first plate and the second plate are formed of an aluminum material; 
a heat transfer member filling at least one of a space between the battery cell stack and the first plate and a space between the battery cell stack and the second plate;
wherein the heat transfer member is formed of any one of thermal grease, a thermally conductive adhesive, an epoxy resin, and a thermal pad; and
wherein at least a portion of the sealing portion is embedded in the heat transfer member.
Lee discloses a battery module (FIG. 2, [0041]) comprising a battery cell stack (100) in which a plurality of battery cells (110) are stacked (FIG. 2, [0043]); and a first plate (210) and a second plate (220) disposed on one side and the other side of the battery cell stack (100), respectively, to discharge heat generated by the plurality of battery cells (110) externally (FIG. 2, [0062]), wherein the first plate (210) and the second plate (220) are formed of an aluminum material (see aluminum, [0066]); a heat transfer member (B) filling at least one of a space between the battery cell stack (100) and the first plate (210, [0081]) and a space between the battery cell stack (100) and the second plate (220, [0080]); wherein the heat transfer member (B) is formed of any one of thermal grease, a thermally conductive adhesive, an epoxy resin, and a thermal pad (see thermally-conductive adhesive, [0098]); and wherein at least a portion of a sealing portion (S) of the battery cell (110) is embedded in the heat transfer member (B, [0097]) to improve the cooling performance (see battery pack, [0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first and second plates of Jin with the aluminum material of Lee and also include the heat transfer member of Lee in the battery module of Jin in order to improve the cooling performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725